DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Preliminary Amendment filed on October 30, 2020. Claims 1-10 are pending.  Claims 1-10 are amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2020 and 11/16/2020 are being considered by the examiner.

The listing of references in the specification (see para 14, 22, 24 and 25 of the instant specification as published) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: ‘the relationships between the objects and/or the fragmented objects are created according to a freely definable sentence structure in order to form structural relationships’ in lines 6-8 of claims 1 and 8; ‘the methods are created as an assignment of services or actions to objects according to a freely definable sentence structure in order to form structural methods’ in lines 9-11 of claim 1 and lines 9-10; and ‘the structural methods’ in lines 13 of claim 1 and line 12 of claim 8, as well as claims 4, 5, 9 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “freely definable sentence structure” in claims 1 and 8 is a relative term which renders the claims indefinite. The term “freely definable sentence structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner will assume that the limitation reads “definable sentence structure”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, and 4-9 recite the term ‘and/or’ pertaining to the limitations “the objects”, “the fragmented objects”, “the structural relationships” and “the structural methods”, which includes a broad recitation ‘or’, and the claims also recite ‘and’ which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner will assume that the limitation reads ‘or’ for each of the instances of ‘and/or’ recited in the claims. 
All claims depending from the aforenoted claims inherit the aforenoted deficiencies and are therefore rejected. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ‘a device for processing data in an object database system, wherein objects are provided as data, wherein..the objects are fragmented..; and ‘the relationships between the objects…are created and/or the methods are created… and the objects ..are stored..’, as recited in claim 8 as well the recitations of the limitation in claims 9-10 which depend from claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Furthermore, although claim 8 recites that the objects and/or fragmented objects and/or the structural relationships and/or the structural methods are stored in a data memory at a location or in a data memory of a database arranged.., the data memory is not claimed as a part of the device and therefore does not provide structure for “the device” claim limitations.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites creating a plurality of objects by fragmenting the objects into attributes and methods, creating relationships between the objects or fragmented objects to form structural relationships, creating methods as assignment of services or actions to objects to form structural methods and storing the objects or fragmented objects or structural relationships in a data memory. 
The functions of fragmenting the objects into attributes and methods, creating relationships between the objects or fragmented objects to form structural relationships, creating methods as assignment of services or actions to objects to form structural methods and storing the objects or fragmented objects or structural relationships, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a data memory of a database” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “data memory of a database” language, “storing” in the context of this claim encompasses the user manually writing down the objects, fragmented objects and relationships between the objects created by the user in their mind on a piece of paper and filing it in a filing cabinet. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the [[“Mental Processes”]] grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “an object database system” and storing the objects or structural relationships in a data memory or in a data memory of a database. The data memory is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an object database system” and storing the objects or structural relationships in a data memory or in a data memory of a database after the fragmenting and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claim 8 is similar to claim 1 and as such is rejected for the same reasons as claim 1. 
Dependent claims 2-7 and 9-10 do not seem to cure the deficiencies of their parent claims and are thereby also rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,078,926 issued to Jensen et al (hereafter Jensen), as provided by Applicant in IDS dated 11/30/20, and further in view of US Patent 6,609,132 issued to White et al (hereafter White).

Referring to claim 1, Jensen discloses a method for processing data in an object database system, wherein the method comprises creating a plurality of objects [Abstract; Fig. 2; col. 4, lines 53-67], wherein
the objects are fragmented into attributes, which are each stored as fragmented objects and are linked to other objects or to other fragmented objects via relationships to one another [wherein object to relational mapping converts rows of query results table into heterogeneous collection of unique objects 120, 124, 126, 128, col. 8, line 62-col. 9, line 21; Fig 4,step C; Fig 6; see object attributes e.g. ‘Department ObjectID’, col. 8, lines 32-36, Fig 5], and 
the relationships between the objects and/or the fragmented objects are created according to a freely definable sentence structure in order to form structural relationships and/or the methods are created as an assignment of services or actions to objects according to a freely definable sentence structure in order to form structural methods [wherein a SQL join query is formed from user-specified object classes, which relationships to knit, and the SQL “where” clause, col. 9, lines 22-67, Fig 8A-8B, steps A1-A9], and 
the objects and/or the fragmented objects and/or the structural relationships and/or the structural methods are stored in a data memory at one location or in a data memory of a database arranged so as to be distributed over a plurality of locations [wherein the object instances are stored in object cache 60, Fig 2, col. 6, lines 17-34].
While Jensen discloses all of the above claimed subject matter and also discloses that the objects are fragmented into attributes [col. 8, line 62-col. 9, line 21; Fig 4,step C; Fig 6; ‘Department ObjectID’, col. 8, lines 32-36, Fig 5], it remains silent as to the objects being fragmented into methods. 
	However, White teaches that objects are fragmented into methods [attributes of an object encapsulate data or link to software functionality and/or processes pertinent to the given object, col. 6, line 66- col. 7, line 8]. 
Jensen and White are analogous art because they are in the same field of endeavor- creating and maintaining relationships between objects in a database system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object-to-relational mapping method of Jensen to include methods or processes pertaining to the objects taught by White in the mapping along with the object attributes and relationships. One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results. Furthermore, this combination could be possible because Jensen teaches that various alternative, modifications and equivalents may be used and that the object-to-relational mapping is determined completely from metadata [col. 12, lines 20-26]. Therefore incorporating the object methods of White would be incorporation of additional metadata that is used to do the mapping taught by Jensen.

Referring to claim 8, the limitations of the claim are similar to those of claim 1 above in the form of a device [Jensen, apparatus, Fig 2, Abstract], wherein objects are provided as data [Jensen, data stored in relational database, Abstract]. As such, claim 8 is rejected for the same reasons as claim 1 above. 
Referring to claim 2, the combination of Jensen/White discloses that the fragmented objects and/or the objects are combined in a cluster, and wherein each cluster is stored modularly independent of other clusters in a fragmented manner [Jensen, wherein the objects stored in the object oriented data structure 104 are separated into independent clusters of sub-objects, see Fig 3, col. 7, lines 4-41].
Referring to claim 3, the combination of Jensen/White discloses that the fragmented objects are formed either exclusively by key objects or by value objects, wherein the key object forms a reference to the value object [Jensen, primary key attributes map to object IDs in object-to relational mapping, col. 6, line 61-66, col. 7, lines 4-19, Fig 3].
Referring to claim 4, the combination of Jensen/White discloses that the structural methods of a predetermined process are defined in a process object, wherein process steps are defined by assignments of a service semantics object in which the structural methods are stored, in that a service to be called, a start state, a service to be executed and an end state are assigned to the process object, wherein the execution of the process provides for: requesting a service to be called in the service semantics object,  setting a start state of an object and/or a fragmented object, executing the service,  setting an end state of the object and/or of the fragmented object after completion of the service [this limitation is made optional by the ‘or’ limitation in claim 1 wherein the methods are created as an assignment of services or actions to objects. As such, the claim is not required to be explicitly taught by the references].
Referring to claim 5, the combination of Jensen/White discloses that the structural relationships and/or the structural methods are defined by natural-language sentences [White, object data model provides natural language context to the relationships between objects, col. 10, lines 13-23, Fig 5A].
Referring to claim 6, the combination of Jensen/White discloses that the database management system of the object database itself is realized by objects and/or fragmented objects in the database, wherein the functionality of the database management system is realized via the methods thereof [Jensen, wherein the object to relational mapping is used to create or knit relationships between objects in the object oriented data structure, see col. 4, lines 41-52].
Referring to claim 7, the combination of Jensen/White discloses that the object and/or fragmented object with its attributes and methods defines, handles, expands and stores structural relationships of objects or of the fragmented objects to one another and creates the objects or fragmented objects in the object database [Jensen, Fig 4 and specification; White, processes of objects, col. 6, line 66- col. 7, line 8].
Referring to claim 9, the combination of Jensen/White discloses that the structural methods and/or the structural relationships are each stored in a separate object [White, for each given relation between at least one subject object and at least one direct object, bi-directional modifier data is stored in a separate (distinct records) table and characterizes the semantics of a relationship between objects of different types, Abstract; col. 2, lines 42-50, col. 3, lines 13-16].
Referring to claim 10, the combination of Jensen/White discloses that the structural relationships are stored in a structure semantics object and the structural methods are stored in a service semantics object [White, for each given relation between at least one subject object and at least one direct object, bi-directional modifier data is stored in a separate (distinct records) table and characterizes the semantics of a relationship between objects of different types, Abstract; col. 2, lines 42-50, col. 3, lines 13-16]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burroughs et al (US Patent 6341289) – directed to transparent and flexible partitioning of created objects in the context of schema mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/James E Richardson/Primary Examiner, Art Unit 2167